Citation Nr: 1809869	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating prior to October 31, 2008, and in excess of 10 percent afterwards, for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Navy from July 1963 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

In September 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  Prior to June 24, 2014, audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII results in noncompensable disability rating.

2.  From June 24, 2014, audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII results in a 10 percent disability rating.


CONCLUSION OF LAW

The criteria for ratings in excess of those assigned for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2015.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

A June 2012 rating decision granted service connection for bilateral hearing loss evaluated at a noncompensable rate effective October 31, 2008, the date the Veteran filed his service connection claim.  A July 2014 rating decision granted an increased rating of 10 percent effective June 24, 2014.  The Veteran asserts that he is entitled to higher ratings.  At his Board hearing, the Veteran testified that his hearing had worsened and he wore hearing aids.

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

In September 2006, the Veteran underwent a private audiological examination.  The results of audiometric testing showed a pure tone threshold average of 55 Hz in the left ear and a pure tone threshold average of 55 Hz in the right ear.

The Veteran underwent a VA audiological examination on May 16, 2012.  The results of audiometric testing showed a pure tone threshold average of 54 Hz with a speech discrimination score (Maryland CNC) of 88 percent in the left ear and a pure tone threshold average of 54 Hz with a Maryland CNC of 88 percent in the right ear.

The Veteran underwent a second VA audiological examination on June 24, 2014.  The results of audiometric testing showed a pure tone threshold average of 59 Hz with a Maryland CNC of 80 percent in the left ear and a pure tone threshold average of 56 Hz with a Maryland CNC of 80 percent in the right ear.

The Veteran underwent a third VA audiological examination on September 21, 2016.  The results of audiometric testing showed a pure tone threshold average of 58 Hz with a Maryland CNC of 80 percent in the left ear and a pure tone threshold average of 59 Hz with a Maryland CNC of 84 percent in the right ear.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss score at the September 2006 private audiological examination equates, using Table VIA, to a Level III in the left ear ant a Level III in the right ear.  The Veteran's average decibel loss and speech recognition score at the May 2012 VA audiological examination equates, using Table VI, to a Level II in the left ear and to a Level II in the right ear.  When these results are combined on Table VII, the results from the September 2006 private audiological examination and the May 2012 VA audiological examination result in a noncompensable rating prior to June 24, 2014.

The Veteran's average decibel loss and speech recognition score at the June 2014 VA audiological examination equates, using Table VI, to a Level IV in the left ear and to a Level IV in the right ear.  The Veteran's average decibel loss and speech recognition score at the September 2016 VA audiological examination equates, using Table VI, to a Level IV in the left ear and to a Level III in the right ear.  When these results are combined on Table VII, the results from the June 2014 and September 2016 VA audiological examinations result in a 10 percent rating.

Additionally, Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at either VA examination.  Moreover, there was no indication by the VA audiologists that the speech recognition scores were not appropriate.

As described, schedular ratings in excess of those assigned are not warranted for the Veteran's bilateral hearing loss.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the disabilities on appeal has been provided by the medical personnel who has examined him during the current appeal and has rendered a pertinent opinion in conjunction with the evaluation.  The medical finding (as provided in the examination report) directly addresses the criteria under which these disabilities are evaluated.

Accordingly, schedular ratings in excess of those assigned for bilateral hearing loss is denied.


ORDER

A compensable rating prior to June 24, 2014, and a rating in excess of 10 percent afterwards, for bilateral hearing loss is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


